UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1585


DAVID P. FARLEY,

                  Plaintiff - Appellant,

             v.

LILLIE MAE BROWN; BOB BISHOP; SITE MANAGER, CREST STREET,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:06-cv-00209-F)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David P. Farley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David   P.   Farley   appeals   the   district   court’s   order

denying his motion filed in a closed case.         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         Farley v. Brown, No.

5:06-cv-00209-F (E.D.N.C. Apr. 6, 2009).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2